Citation Nr: 0629217	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-23 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
tinnitus disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2003, a 
statement of the case was issued in June 2004, and a 
substantive appeal was received in June 2004.   


FINDING OF FACT

The current single 10 percent evaluation assigned to tinnitus 
disability is the maximum evaluation under VA rating 
criteria. 


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 
percent disability ratings for the veteran's tinnitus 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2006); Smith v. Nicholson, No. 
05-7168 (Fed. Cir. June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested a 10 percent evaluation for each 
ear with regard to his service-connected tinnitus 
disability.  The RO denied the veteran's request because 
under Diagnostic Code (DC) 6260 there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  The veteran appealed that decision to the 
Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. §4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned a 
10 percent rating which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  The Board finds that the veteran is 
already receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


ORDER

Entitlement to separate 10 percent ratings for bilateral 
tinnitus disability is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


